In an action to compel an accounting by corporation officers and directors, and for other relief, the appeal is from so much of an order as directed appellants to serve a further bill of particulars as to items 4, 7, 8, 9, 10, 11, 12, 13, 14, 15, 18, 19, 20, 22 and 23 of respondents’ demand dated January 28, 1958. Order modified by striking from the ordering paragraph the figures “4”, “11”, “12”, “13”, “20” and “23”. As thus modified, order insofar as appealed from affirmed, without costs. The bill of particulars is acceptable with respect to the items struck out. Wenzel, Acting P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ., concur.